Filed Pursuant to Rule 424(b)(5) Registration No. 333-198782 PROSPECTUS SUPPLEMENT (To Prospectus dated October 3, 2014) Sophiris Bio Inc. 6,500,000 Common Shares Warrants to Purchase up to 4,875,000 Common Shares • Sophiris Bio Inc. is offering6,500,000 common shares and warrants to purchase up to 4,875,000 common shares(and the common shares that are issuable from time to time upon exercise of the warrants) . The common shares and warrants will be sold in combination, witha warrant to purchase 0.75 common shares accompanying each common share sold. The combined purchase price for each common share and accompanying warrant is $4.00. • The last reported sale price of our common shares on The NASDAQ Capital Market on August 22, 2016 was $5.82 per common share. • Each warrant will have an exercise price of $4.00 per common share, will be exercisable upon issuance and will expire five years from the date of issuance. The common shares and the warrants are immediately separable and will be issued separately, but must be purchased together in this offering. • Trading Symbol: The NASDAQ Capital Market — SPHS. There is no established trading market for the warrants and we do not expect a market to develop. In addition, we do not intend to list the warrants on The NASDAQ Capital Market, any other national securities exchange or any other nationally recognized trading system. We are an “emerging growth company” as defined by the Jumpstart Our Business Startups Act of 2012 and, as such, we have elected to comply with certain reduced public company reporting requirements for this prospectus supplement, the accompanying prospectus and future filings. This investment involves risk. See “ RiskFactors ” beginning on page S-6 of this prospectus supplement. Per Common Share and Accompanying Warrant Total Public offering price $ $ Underwriting discounts and commissions $ $ Proceeds, before expenses, to us $ $ See “Underwriting” for additional disclosure regarding underwriting discounts andcommissions and our agreement to reimburse the underwriters for certain out-of-pocket expenses. The above summary of offering proceeds to us does not give effect to any exercise of the warrants being issued in this offering. We have granted the underwriters an option for a period of 30 days to purchase up to an additional 975,000 common shares and additional warrants to purchase up to 731,250 common shares. If the underwriters exercise the option in full, the total underwriting discounts and commissions payable by us will be $2,093,000, and the total proceeds, before expenses, to us will be $27,807,000. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus supplement or accompanying prospectus is truthful or complete. Any representation to the contrary is a criminal offense. The underwriters expect to deliver the common shares and warrants to the investors on or about August 26, 2016. Sole Book-Running Manager Piper Jaffray Co-Manager Maxim Group LLC The date of this prospectus supplement is August 23, 2016. TABLE OF CONTENTS PROSPECTUS SUPPLEMENT Page About this Prospectus Supplement S-i Prospectus Supplement Summary S-1 The Offering S-4 Risk Factors S-6 Special Note Regarding Forward-Looking Statements S-39 Use of Proceeds S-41 Dilution S-42 Description of the Securities We Are Offering S-43 Underwriting S-45 Legal Matters S-49 Experts S-49 Where You Can Find More Information S-49 Incorporation of Certain Information by Reference S-49 PROSPECTUS Page About this Prospectus i Summary 1 Risk Factors 5 Special Note Regarding Forward-Looking Statements 5 Financial Ratios 6 Use of Proceeds 6 Description of Share Capital 7 Description of Warrants 9 Material Differences Between the BCBCA and the DGCL 11 Legal Ownership of Securities 14 Plan of Distribution 18 Legal Matters 20 Experts 20 Where You Can Find More Information 20 Incorporation of Certain Information by Reference 20 Disclosure of Commission Position on Indemnification for Securities Act Liability 21 ABOUT THIS PROSPECTUS SUPPLEMENT This document is in two parts. The first part is the prospectus supplement, including the documents incorporated by reference, which describes the specific terms of this offering. The second part, the accompanying prospectus, including the documents incorporated by reference, provides more general information. Generally, when we refer to this prospectus, we are referring to both parts of this document combined. Before you invest, you should carefully read this prospectus supplement, the accompanying prospectus, all information incorporated by reference herein and therein, as well as the additional information described under “Where You Can Find More Information” and “Incorporation of Certain Information by Reference” on page S-49 of this prospectus supplement. These documents contain information you should consider when making your investment decision. This prospectus supplement may add, update or change information contained in the accompanying prospectus. To the extent that any statement that we make in this prospectus supplement is inconsistent with statements made in the accompanying prospectus or any documents incorporated by reference, the statements made in this prospectus supplement will be deemed to modify or supersede those made in the accompanying prospectus and such documents incorporated by reference. You should rely only on the information contained or incorporated by reference in this prospectus supplement, the accompanying prospectus and in any free writing prospectuses we may provide to you in connection with this offering. Neither we nor any of the underwriters have authorized any other person to provide you with any information that is different. If anyone provides you with different or inconsistent information, you should not rely on it. We are offering to sell, and seeking offers to buy, the securities offered hereby only in jurisdictions where offers and sales are permitted. The distribution of this prospectus supplement and the offering of the securities offered hereby in certain jurisdictions may be restricted by law. Persons outside the United States who come into possession of this prospectus supplement must inform themselves about, and observe any restrictions relating to, the offering of the securities offered hereby and the distribution of this prospectus supplement outside the United States. This prospectus supplement does not constitute, and may not be used in connection with, an offer to sell, or a solicitation of an offer to buy, any securities offered by this prospectus supplement by any person in any jurisdiction in which it is unlawful for such person to make such an offer or solicitation. Unless otherwise indicated, information contained in this prospectus supplement, the accompanying prospectus or the documents incorporated by reference, concerning our industry and the markets in which we operate, including our general expectations and market position, market opportunity and market share, is based on information from our own management estimates and research, as well as from industry and general publications and research, surveys and studies conducted by third parties. Management estimates are derived from publicly available information, our knowledge of our industry and assumptions based on such information and knowledge, which we believe to be reasonable. In addition, assumptions and estimates of our and our industry’s future performance are necessarily subject to a high degree of uncertainty and risk due to a variety of factors, including those described in “Risk Factors” in this prospectus supplement and under similar headings in the other documents that are incorporated by reference into this prospectus. These and other important factors could cause our future performance to differ materially from our assumptions and estimates. See “Special Note Regarding Forward-Looking Statements.” When we refer to “Sophiris,” “we,” “our,” “us” and the “Company” in this prospectus supplement, we mean Sophiris Bio Inc. and its consolidated subsidiaries, unless otherwise specified. This prospectus supplement, the accompanying prospectus and the information incorporated herein and therein by reference may include trademarks, service marks and trade names owned by us or other companies. All trademarks, service marks and trade names included or incorporated by reference into this prospectus supplement or the accompanying prospectus are the property of their respective owners. S-i PROSPECTUS SUPPLEMENT SUMMARY This summary highlights selected information about us, this offering and information appearing elsewhere in this prospectus supplement, in the accompanying prospectus and in the documents we incorporate by reference. This summary is not complete and does not contain all of the information you should consider before investing in our securities. Before making an investment decision, to fully understand this offering and its consequences to you, you should carefully read this entire prospectus supplement and the accompanying prospectus, including “Risk Factors” beginning on page S-6 of this prospectus supplement and the financial statements and related notes and the other information that we incorporate by reference into this prospectus supplement. Overview We are a clinical-stage biopharmaceutical company focused on developing innovative products for the treatment of urological diseases. We are headquartered in San Diego, California and our common shares currently trade on The NASDAQ Capital Market. We are currently developing topsalysin (PRX302) as a treatment for localized low to intermediate risk prostate cancer and as a treatment for the lower urinary tract symptoms of benign prostatic hyperplasia, or BPH, commonly referred to as an enlarged prostate. In 2004, we licensed exclusive rights to topsalysin from UVIC Industry Partnerships Inc., or UVIC, and The Johns Hopkins University, or Johns Hopkins, for the treatment of prostate cancer and in 2009, we licensed exclusive rights to topsalysin from UVIC and Johns Hopkins for the treatment of the symptoms of BPH. In April 2010, we entered into an exclusive license agreement with Kissei Pharmaceuticals Co., Ltd., or Kissei, pursuant to which we granted Kissei the right to develop and commercialize topsalysin in Japan for the treatment of the symptoms of BPH, prostate cancer, prostatitis or other diseases of the prostate. Topsalysin, a genetically modified recombinant protein, is delivered via ultrasound-guided injection directly into the prostate. This membrane-disrupting protein is selectively activated by enzymatically active prostate specific antigen, or PSA, which is only present in the prostate, leading to localized cell death and tissue disruption without damage to neighboring tissue and nerves. This method of administration limits the circulation of the drug in the body, and we believe that this limited systemic exposure to the drug, together with how the drug is activated in the prostate, greatly diminishes the risk of side effects. In May 2015, we initiated a single-center, open-label Phase 2a proof of concept clinical trial of topsalysin for the treatment of localized low to intermediate risk prostate cancer. We believe that the highly targeted mechanism by which topsalysin selectively destroys prostate tissue in BPH makes topsalysin a potential targeted focal treatment for localized prostate cancer.The clinical trial utilizes previously obtained magnetic resonance imaging, or MRI, images of each patient’s prostate mapped to real time 3D ultrasound to target the delivery of topsalysin directly into and around a pre-identified clinically significant tumor. A clinically significant tumor was defined in our study as, either a Gleason score 6 (pattern 3+3) and >3mm Maximum Cancer Core Length, or MCCL, or Gleason score 7 (pattern 3+4 or 4+3) < 10 mm MCCL, which is thought to have the potential to progress and would therefore warrant treatment. (A Gleason pattern is a grading system utilized to describe how aggressive a prostate tumor is and how likely it is to spread. Generally, there are five recognized Gleason histological patterns and a higher Gleason pattern indicates a more aggressive tumor.) Patients received a transperineal administration of topsalysin under general anesthesia at a dose higher than used in our completed Phase 3 BPH PLUS-1 trial but less than the highest dose used in our previous prostate cancer trial. The primary objective of the trial was to assess the safety and tolerability of topsalysin when used to selectively target and focally ablate a clinically significant tumor. The potential efficacy was evidenced by histological changes, indicating tumor ablation at six months following treatment. The clinical trial was conducted at a single center, the University College London, which is well known for the focal treatment of prostate cancer in the United Kingdom. A total of 18 patients with clinically significant, localized low to intermediate risk prostate cancer were enrolled in the Phase 2a proof of concept clinical trial. On June 9, 2016, we announced the biopsy results from all 18 patients enrolled in the Phase2a proof of concept study of topsalysin for the treatment of localized prostate cancer. The one-time administration of topsalysin was well tolerated with no serious adverse events and no new safety signals being reported. Topsalysin demonstrated an ability to ablate tumor cells in 50 percent of patients (9/18 patients) six months after treatment in a patient population with pre-identified, clinically significant prostate cancer. We believe that the results support advancing topsalysin into an additional Phase 2 study to confirm dosing and optimize delivery. S-1 All 18 patients enrolled completed the study. Biopsy data at six months following treatment showed that: ● Two men experienced complete ablation of their targeted tumor with no evidence of any tumor remaining at six months; ● Seven men experienced a partial response, defined as either a reduction in the maximum cancer core length or a reduction in Gleason pattern; and ● Nine patients had no response to treatment. Detailed results from this study will be presented at a future medical conference. Subject to receipt of the expected proceeds from this offering, we plan to conduct a second Phase 2 clinical trial to confirm the dose and optimize the delivery of topsalysin for the treatment of localized prostate cancer. This study will utilize previously obtained MRI images of each patient’s prostate mapped to real time 3D ultrasound to target the delivery of topsalysin directly into and around a pre-identified clinically significant tumor. The primary objective of the trial will be safety and tolerability of topsalysin when used to selectively target and focally ablate a clinically significant tumor with potential efficacy assessed by histological and MRI changes. We expect that this clinical trial will enroll patients in two or more trial sites and we are exploring potential trial sites in the United States. While we have not yet discussed our later stage clinical development plans with the U.S. Food and Drug Administration or the European Medicines Evaluation Agency, we believe that we may be able to seek regulatory approval for topsalysin for the treatment of localized prostate cancer with one Phase 3 clinical trial enrolling approximately 500 patients, based on a benefit/risk analysis and considering the life-threatening nature of the disease and the safety profile of the drug candidate. We will continue to refine our development plans based on the results of our planned second Phase 2 clinical trial and discussions with regulatory agencies and may change our assessment of required clinical trials and our development plan. Also, any further clinical development will be subject to success of earlier clinical trials, finalization of manufacturing and supply arrangements necessary for late-stage clinical development and commercialization, and receipt by us of sufficient financing to fund the development. We currently believe that the earliest that we could commercialize topsalysin for the treatment of localized prostate cancer would be in late 2021 or into 2022, but there can be no assurance of that timing or even that our clinical trials will support regulatory approvals needed to commercialize topsalysin. We have also completed the first of two Phase 3 clinical trials that we believe would be required to obtain marketing approval for topsalysin for the treatment of the symptoms of BPH. In October 2013, we initiated our first Phase 3 clinical trial, which we refer to as the “PLUS-1” trial, of topsalysin for the treatment of the lower urinary tract symptoms of BPH. The Phase 3 “PLUS-1” trial was an international, multicenter, randomized, double-blind, and vehicle-controlled trial to assess the efficacy and safety of a single intraprostatic administration of topsalysin (0.6µg/g prostate) for the treatment of the lower urinary symptoms of BPH. Patients were randomized on a 1:1 ratio to either topsalysin or vehicle-only injection, and then monitored for one year. A total of 479 patients with moderate to severe BPH were enrolled and randomized by September 2014. On November 10, 2015, we announced final results from this trial. Topsalysin demonstrated a statistically significantimprovement in International Prostate Symptom Score, or IPSS, total score from baseline over 12 months compared to the vehicle-only control group (7.60 vs. 6.58 point overall improvement; p0.043), the primary endpoint of the trial. (IPSS is a patient recorded, composite assessment that takes into account factors such as ability to empty the bladder, frequency of urination, intermittency of urination, urgency of urination, weak strength of urine stream, straining while urinating, and having to urinate at night after going to bed.) Topsalysin continues to demonstrate a favorable safety profile, with no evidence of any treatment related sexual or cardiovascular side effects. We are currently not planningon pursuing a second Phase 3 trial in BPH, unless we secure a development partner to fund such new clinical trial or obtain other financing. There can be no assurance that such funding or a development partner will be available on acceptable terms or at all. For that reason, we cannot currently estimate when the clinical development required to seek the regulatory approvals needed to commercialize topsalysin for the treatment of the symptoms of BPH will be completed. S-2 Corporate Information Our predecessor, Protox Pharmaceuticals Inc., was incorporated in January 2002. We were formed in May 2003 under the predecessor to the British Columbia Business Corporations Act, or the BCBCA, by the amalgamation of Stratos Biotechnologies Inc., Nucleus BioScience Inc. and Brightwave Ventures Inc. under the name SNB Capital Corp. In July 2004, we acquired all of the shares of Protox Pharmaceuticals Inc. in a plan of arrangement under the BCBCA and changed our name to Protox Therapeutics Inc. In January 2005, we amalgamated under the BCBCA with Protox Pharmaceuticals Inc. In April 2011, we announced the relocation of our core activities from Vancouver, British Columbia to San Diego, California in conjunction with the transition of a new senior management team. In connection with this operational realignment, we changed our name to Sophiris Bio Inc., effective April 2, 2012. Our principal executive office is located at 1258 Prospect Street, La Jolla, California 92037. Our telephone number is (858) 777-1760 and our facsimile number is (858) 412-5693. We are domiciled in Vancouver, British Columbia and our registered and records office is at 2900-550 Burrard Street, Vancouver, British Columbia, V6C0A3. We also maintain a website at www.sophiris.com. The reference to our website is an inactive textual reference only and the information contained in, or that can be accessed through, our website is not part of this prospectus supplement. We are an “emerging growth company” as defined in the Jumpstart Our Business Startups Act of 2012, or JOBS Act. We will remain an emerging growth company until the earlier of (1)the last day of the fiscal year (a)following the fifth anniversary of our initial public offering in August 2013, (b)in which we have total annual gross revenue of at least $1.0 billion, or (c)in which we are deemed to be a large accelerated filer, and (2)the date on which we have issued more than $1.0 billion in non-convertible debt during the prior three-year period. References herein to “emerging growth company” shall have the meaning associated with it in the JOBS Act. S-3 THE OFFERING Common shares offered by us 6,500,000 common shares, plus4,875,000 common shares underlying the warrants offered in this offering. Warrants offered by us Warrants to purchase up to 4,875,000 common shares. Each warrant will have an exercise price of $4.00 per common share, will be exercisable upon issuance and will expire five years from the date of issuance. The exercise price of the warrants is subject to adjustment in certain circumstances. For more information, see the section entitled “Description of Securities We Are Offering—Warrants” on page S-43 of this prospectus supplement. This prospectus supplement also relates to the offering of the common shares issuable upon exercise of the warrants. Common shares to be outstanding immediately after this offering 29,118,436 common shares (assuming none of the warrants issued in this offering are exercised). Option to purchase additional common shares and warrants We have granted the underwriters an option to purchase up to an additional 975,000 common shares and additional warrants to purchase up to731,250 common shares. The option is exercisable, in whole or in part, for a period of 30 days from the date of this prospectus supplement. Use of proceeds We intend to use the net proceeds to fund a new clinical trial and development efforts for topsalysin , and for working capital and general corporate purposes, which may include research and development expenses, general and administrative expenses, manufacturing expenses and the payment of monthly principal and interest payments to Oxford Financial LLC . Please see “Use of Proceeds” on page S-41 of this prospectus supplement. Risk factors See “Risk Factors” beginning on page S-6 of this prospectus supplement and in the documents incorporated by reference into this prospectus supplement for a discussion of factors that you should read and consider before investing in our securities. Listing Our common shares are listed on The NASDAQ Capital Market under the symbol “SPHS”. There is no established public trading market for the warrants, and a market may never develop. We do not intend to list the warrants on The NASDAQ Capital Market, any other national securities exchange or other nationally recognized trading system. Transfer agent Computershare Investor Services Inc. S-4 The number of our common shares to be outstanding immediately after this offering is based on 22,618,436 common shares outstanding as of August 15, 2016 and excludes: ● 1,992,598 common shares issuable upon the exercise of stock options outstanding as of August 15, 2016 at a weighted average exercise price of $4.10 per common share, which includes options with exercise prices denominated in U.S. dollars and Canadian dollars, with Canadian dollar amounts converted to U.S. dollars for purposes of the weighted average exercise price calculation using the grant date exchange rate for each Canadian dollar denominated option ; ● 599,933 common shares issuable upon the exercise of warrants outstanding as of August 15, 2016 (excluding the warrants offered hereby) at a weighted average exercise price of $22.21 per common share; and ● an additional 269,245 common shares that are available for future issuance under our stock option plan . Unless otherwise indicated, all information in this prospectus supplement reflects and assumes no exercise by the underwriters of their option to purchase additional common shares and warrants and no exercise of the outstanding options and warrants described above or the warrants offered hereby. S-5 RISK FACTORS Investing in our securities involves a high degree of risk. Before investing in our securities, you should consider carefully the risks described below, together with the other information contained in this prospectus supplement, the accompanying prospectus or incorporated by reference herein or therein. If any of the risks incorporated by reference or set forth below occur, our business, financial condition, results of operations and future growth prospects could be materially and adversely affected. In these circumstances, the market price of our securities could decline, and you may lose all or part of your investment. Risks Related to Our Business and Industry We willrequire significant fundingto complete the development and commercialization of topsalysin and to repay existing debt and we may be unable to raise capital when needed, which would force us to delay, reduce or eliminate our development program or commercialization efforts or cease operations. Our operations have consumed substantial amounts of cash since inception. Since inception, we have raised approximately $118 million from the sale of equity securities in private placements and public offerings (excluding the expected proceeds from this offering), $21 million from the issuance of debt securities, and $11 million from the exercise of common share purchase warrants. We will need to continue to spend substantial amounts to continue clinical development of topsalysin. We are currently evaluating options to further advance the clinical development of topsalysin. Subject to receipt of the expected proceeds from this offering, we plan to conduct a second Phase 2 clinical trial to confirm the dose and optimize the delivery of topsalysin for the treatment of localized prostate cancer. We will require significant additional funding to advance topsalysin in clinical development outside of our planned second Phase 2 clinical trial. Following this offering, we could use dilutive funding options such as an equity financing and non-dilutive funding options such as a partnering arrangement or royalty agreement to fund future clinical development of topsalysin. Other than our planned second Phase 2 clinical trial, at this point in time we do not plan on pursuing new clinical trials, including a second Phase 3 trial in BPH, unless we obtain additional financing or secure a development partner to fund such new clinical trials. There can be no assurance that such funding or a development partner will be available on acceptable terms or at all. Not including any expected proceeds from this offering, we expect that our existing cash, together with interest thereon, will only be sufficient to fund our operations for at least the next 12 months. However, changing circumstances may cause us to consume capital significantly faster than we currently anticipate, and we may need to spend more money than currently expected because of circumstances beyond our control. Any clinical development efforts, including our planned second Phase 2 clinical trial and our ongoing operations will require significant funding, part of which we expect will be provided by the proceeds from this offering. Following this offering, we may seek additional capital through public or private equity offerings, debt financings or strategic partnerships and alliances and licensing arrangements. We cannot be certain that additional funding will be available on acceptable terms, or at all. Subject to limited exceptions, our senior secured loan with Oxford Finance LLC, or Oxford, also prohibits us from incurring indebtedness without the prior written consent of Oxford. If we do not receive the expected proceeds from this offering and/or if we are unable to raise other capital in sufficient amounts or on terms acceptable to us, we may need to significantly delay, scale back or discontinue the development or commercialization of topsalysin. We also could be required to: • seek collaborators for one or more of our current or future product candidates on terms that are less favorable than might otherwise be available; • relinquish or license on unfavorable terms our rights to technologies or product candidates that we otherwise would seek to develop or commercialize ourselves; or • seek a third party to acquire us or our assets. We announced on May 12, 2016 that we have engaged Oppenheimer & Co. Inc. as our financial advisor to assist with the evaluation of various strategic alternatives, including partnering arrangements, financings or a strategic transaction. Any of the above events could significantly harm our business, prospects, financial condition and results of operations and cause the price of our common shares to decline. S-6 Our independent registered public accounting firm has included an explanatory paragraph relating to our ability to continue as a going concern in its report on our audited financial statements. Our report from our independent registered public accounting firm for the year ended December31, 2015 includes an explanatory paragraph stating that our losses and negative cash flows from operations and accumulated deficit at December 31, 2015 raise substantial doubt about our ability to continue as a going concern. If we are unable to obtain sufficient funding, our business, prospects, financial condition and results ofoperations will be materially and adversely affected and we may be unable to continue as a going concern. If we are unable to continue as a going concern, we may have to liquidate our assets and may receive less than the value at which those assets are carried on our consolidated financial statements, and it is likely that investors will lose all or a part of their investment. Future reports from our independent registered public accounting firm may also contain statements expressing doubt about our ability to continue as a going concern. If we seek additional financing to fund our business activities in the future and there remains doubt about our ability to continue as a going concern, investors or other financing sources may be unwilling to provide additional funding on commercially reasonable terms or at all. The terms of our senior debt facility require us to meet certain operating covenants and place restrictions on our operating and financial flexibility. If we raise additional capital through debt financing, the terms of any new debt could further restrict our ability to operate our business. In June 2014, we entered into a $6 million senior secured loan, or the Oxford Loan, with Oxford. The Oxford Loan is secured by a lien covering all of our assets, excluding intellectual property, and we also pledged as collateral all of our equity interests in Sophiris Bio Corp. and Sophiris Bio Holding Corp. We are obligated to make monthly payments of principal and interest through the maturity date of July 1, 2018, assuming there is no default that results in acceleration of the debt.As of June 30, 2016, $4.3 million of principal remained outstanding. The loan agreement contains customary affirmative and negative covenants, indemnification provisions and events of default. The affirmative covenants include, among others, covenants requiring us to maintain our legal existence and governmental approvals, deliver certain financial reports and maintain certain intellectual property rights. The negative covenants include, among others, restrictions on transferring or licensing our assets, changing our business, incurring additional indebtedness, engaging in mergers or acquisitions, paying dividends or making other distributions, and creating other liens on our assets, in each case subject to customary exceptions. If we default under the loan, Oxford may accelerate all of our repayment obligations and take control of our pledged assets, potentially requiring us to renegotiate our agreement on terms less favorable to us or to immediately cease operations. Further, if we are liquidated, Oxford’s right to repayment would be senior to the rights of the holders of our common shares to receive any proceeds from the liquidation. Oxford could declare a default under the loan upon the occurrence of any event that Oxford interprets as a material adverse change as defined under the loan agreement, thereby requiring us to repay the loan immediately or to attempt to reverse the declaration of default through negotiation or litigation. Any declaration by Oxford of an event of default could significantly harm our business and prospects and could cause the price of our common shares to decline. If we raise any additional debt financing, the terms of such additional debt could further restrict our operating and financial flexibility. We are an early stage company with no approved products and no revenue from commercialization of our product candidate. We have not completed the development of any product candidates and, accordingly, have not begun to commercialize, or generate any product revenues from any product candidate. We are at an early stage of development of our product candidate, topsalysin, for the treatment of the lower urinary tract symptoms of benign prostatic hyperplasia, or BPH and for the treatment of localized low to intermediate risk prostate cancer. Topsalysin requires significant additional clinical testing and investment prior to seeking marketing approval for either the treatment of the symptoms of BPH or the treatment of prostate cancer. On November 10, 2015, we announced final results from our Phase3 "PLUS-1" study of topsalysin as a treatment for lower urinary tract symptoms of BPH. However, in order to seek regulatory approval for the treatment of the symptoms of BPH, we would be required to conduct a second Phase 3 clinical trial.
